Citation Nr: 9908504	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-27 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for asthma.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right elbow disorder. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for 
bronchitis and asthma and also determined that no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a right elbow disorder.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bronchitis is not plausible.

2.  The claim of entitlement to service connection for asthma 
is not plausible. 

3.  In June 1973, the RO denied entitlement to service 
connection for a right elbow disorder; following pertinent 
notice to the veteran, a Notice of Disagreement was not 
received within the subsequent year.

4.  The additional evidence received since the June 1973 
rating denial of service connection for a right elbow 
disorder is cumulative and it does not bear directly and 
substantially on whether such disability was incurred in or 
aggravated during active service, nor is it so significant 
that it must be considered in order to decide the claim.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bronchitis is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2.  The claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).

3.  Evidence received since the June 1973 unappealed rating 
denial of service connection for a right elbow disorder is 
not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection for Bronchitis and Asthma

A.  Applicable laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. 

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of 
well grounded claims for service connection for bronchitis 
and asthma.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  




B.  Factual Background

The veteran contends, in essence, that he currently has 
bronchitis and asthma which had their onset during service.  
More specifically, he maintains that during service from 
November 1969 to July 1971, he received treatment for upper 
respiratory problems at the Great Lakes Naval Base, and that 
he currently has bronchitis and asthma relating to such 
treatment.  

Service medical records do not reflect any objective findings 
or treatment for bronchitis and/or asthma.  Although an 
entry, dated in April 1971 from the Naval Administrative 
Command in Great Lakes, Illinois, reflects that the veteran 
was seen for a sore throat and a cough, there was no findings 
relating to either bronchitis or asthma.  During a January 
1973 separation examination, to include a Report of Medical 
History, all of the veteran's systems were found to have been 
normal with the exception of the mouth and throat (the 
veteran had had his tonsil enucleated).  A diagnosis of 
bronchitis or asthma was not entered at that time.  

Private and VA medical records, dating from 1973 to 1995, 
pertinently reflect that when the veteran was examined by VA 
in April 1973, three months after 
he was discharged from service, there were no complaints or 
objective findings relating to bronchitis and/or asthma.  
Indeed, the veteran's lungs were found to have been normal on 
examination.  The first evidence of any bronchitis and asthma 
(airway hyperactivity) was during a private hospitalization 
in 1982.  At that time, the veteran related a history of 
having been exposed to multiple animals, and that his brother 
had a positive history of atopy and hayfever.  The veteran 
did not report having any post-service work exposure to 
respiratory toxins, except for when he worked intermittently 
in the electronics industry, which required some minimal 
smoldering.  During his hospitalization in 1982, the veteran 
reported that he had not had any respiratory problems until 
three to four weeks prior to admission.  In July 1988 and 
December 1993, the veteran was seen for problems associated 
with asthma and he described having problems when he was 
around cats, cat urine or various cleaning agents.  The 
veteran was found to have had asthma and mild obstructive 
airway disease, which was found to have been consistent with 
asthma with episodic bronchospasm.  

During an October 1995 VA General Medical examination, the 
veteran indicated that he had lost time from various jobs as 
result of his lungs and asthma.  He reported that in 1990, he 
was awarded Social Security disability benefits as a result 
of his asthma, and that he had had bronchitis in the past.  
The veteran gave a history of first developing asthma in 
1969, and that in 1980, a civilian doctor told him that he 
had asthma.  The veteran complained that when he was around 
certain allergens, he could not breath and that when he would 
wheeze, he would use an inhaler.  He reported that he would 
get symptoms about ten times a day or once in several months.  
Between episodes, he related that he was okay and that when 
he would get asthma, he would not experience any dyspnea.  
The examiner noted that the veteran repaired buildings and 
had been exposed to farm animals and hay.  The veteran was 
diagnosed as having a history of allergy and asthma to some 
compounds, seasonal tress and grasses; a diagnosis of 
bronchitis was not entered at that time.

VA medical records, dating from February to March 1996, are 
completely negative for any complaints or objective findings 
relating to either bronchitis or asthma.

C.  Analysis

While the Board notes the veteran's contentions that he 
currently has bronchitis and asthma of service origin, the 
Board finds that service connection for the aforementioned 
disabilities is not warranted.  In reaching such conclusion, 
the Board observes that the first post-service evidence of 
any bronchitis and/or asthma was not until the early 1980's, 
years after the veteran was discharged from service.  Indeed, 
a private hospitalization report, dated in 1982, reflects 
that the veteran related that he had not experienced any 
respiratory problems until three to four weeks prior to 
admission, and that he attributed such respiratory problems 
to being exposed to cats, cat urine and household products 
and not to any in-service exposure.  While an October 1995 VA 
examination report reflects that the veteran gave a history 
of having asthma since 1969, he was only diagnosed as having 
a history of allergies and asthma to some compounds, seasonal 
trees and grasses; a diagnosis of bronchitis was not entered.  
Even assuming, arguendo, that the veteran currently has 
bronchitis and asthma, the medical evidence of record is 
negative for any evidence establishing an etiological link 
between such disabilities and service.  In summary, in the 
absence of any current medical evidence of bronchitis and/or 
asthma on recent VA examination, the claims for service 
connection for such disabilities are found to be not well 
grounded and are denied.

While the Board notes that the veteran and his representative 
have both indicated that in 1990, the veteran was awarded 
Social Security disability benefits in part for his asthma 
and bronchitis, the Board finds that such records are not 
probative to the issue at hand as they primarily refer to the 
current severity of the veteran's asthma and bronchitis and 
how such disabilities affect the veteran's ability to work 
and are not dispositive as to the question of whether or not 
such disabilities were acquired as a result of service.  
Indeed, neither the veteran or his representative contend 
that such records would establish that the veteran had sought 
continuous treatment for asthma and/or bronchitis since 
service or that such disabilities were acquired as a result 
of service.  In light of the foregoing reasons, the Board 
finds that medical evidence associated with the 1990 Social 
Security determination is not dispositive in determining 
whether or not service connection is warranted for bronchitis 
and for asthma. 

II.  New and Material Evidence

The veteran essentially contends that he currently has a 
right elbow disorder as a result of an inservice motor 
vehicle accident which occurred in either July or August 
1972.  He maintains that he has submitted new and material 
evidence for his claim for service connection for a right 
elbow disorder and that it should, therefore, be reopened.

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, No. 97-7017 (Fed. Cir. Sept. 16, 1998).

In a June 1973 rating decision, the RO determined that 
service connection for a right elbow disorder was not 
warranted as service medical records made no reference to the 
disorder and on examination by VA in April 1973, three months 
after the veteran was discharged from service, his right 
elbow was found to have been asymptomatic.  The June 1973 RO 
decision became final when the veteran did not file a Notice 
of Disagreement within one year of the date that he was 
notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  Consequently, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the June 
1973 rating decision, the last disposition in which the 
veteran's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a right elbow disorder, the veteran 
contends that private and VA medical evidence submitted since 
the June 1973 RO rating decision, is new and material in that 
it shows that he currently has a right elbow disorder as a 
result of an in-service motor vehicle accident.  

Evidence that was in the RO's possession at the time of the 
June 1973 rating decision, which denied service connection 
for a right elbow disorder, included: the veteran's service 
medical records and an April 1973 VA examination report.  The 
veteran's service medical records reflect that in September 
1972, the veteran had been involved in a motor vehicle 
accident; however, there was no indication of an injury to 
the right elbow.  During a January 1973 examination for 
separation, to include a Report of Medical History, the 
veteran's musculoskeletal system was found to have been 
normal.  It was noted by the examining physician that the 
veteran had been involved in an August 1972 motor vehicle 
accident and that, at that time, he had some rectal bleeding; 
an injury to the right elbow was not noted.  However, on the 
Report of Medical History, it was noted that the veteran had 
sustained an abrasion to the right elbow during an August 
1972 accident.  No other findings with respect to the right 
elbow were reported.

An April 1973 VA examination report reflects that the veteran 
gave a history of having injured his right elbow in August 
1972 during an in-service motor vehicle accident.  According 
to the veteran's description of the accident, he sustained 
abrasions and some swelling in the back of the elbow.  The 
veteran reported that within a month, his symptoms had 
subsided and that since that time, he had not had any 
complaints with respect to the right elbow.  An examination 
of the right elbow, to include an X-ray, was normal.  The 
veteran was diagnosed as having residuals of a contusion and 
abrasion of the right elbow area which were found to have 
been asymptomatic.

Evidence that was submitted subsequent to the June 1973 RO 
rating decision, which denied service connection for a right 
elbow disorder, included: private medical records, dating 
from 1982 to 1993, which include an August 1989 letter from 
Robert V. Siliciano, M.D., to the Office of Vocational 
Rehabilitation in Elmira, NY., wherein the veteran reported 
having sustained an injury to his right elbow approximately 
seventeen years previously (1972) as a result of a motor 
vehicle accident.  Dr. Siliciano indicated that it was not 
clear whether or not the veteran had sustained a fracture to 
the right elbow at that time, but that he wore a bandage on 
the elbow, developed chronic pain and was seen by a number of 
Navy and Air Force physicians.  Dr. Siliciano also noted that 
since the 1972 accident, the veteran's right elbow remained 
moderately symptomatic and that it had been re-injured in an 
August 1987 motor vehicle accident.  During the August 1989 
examination, the veteran complained of chronic pain in the 
right elbow along with difficulty lifting heavy items and 
engaging in repetitive motions.  An examination of the right 
elbow revealed that the veteran lacked a few degrees of 
extension and had some swelling over the olecranon area.  An 
X-ray of the right elbow revealed a small olecranon spur with 
no evidence of any significant degenerative change.  The 
assessment of Dr. Siliciano, M.D., was that the veteran had a 
mild olecranon spur which was only minimally symptomatic.

Other evidence submitted since the June 1973 RO rating 
decision included: an October 1995 VA examination report and 
VA outpatient reports, dating from February to March 1996.  
The October 1995 VA examination report reflects that the 
veteran reported having fractured his right elbow in a motor 
vehicle accident in 1972, but that he did not have any 
current residuals.  An examination of the right elbow in 1995 
was essentially normal and the veteran was not found to have 
had any residuals of an injury to the right elbow at that 
time.  The examiner concluded that the veteran did not have 
any loss of carrying angle in the right arm.  

VA outpatient reports, dating from February to March 1996 
were completely negative for any complaints or findings 
relating to the veteran's right elbow.

In light of the evidence submitted since the June 1973 rating 
decision, the Board finds that new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for a right elbow disorder.  In reaching 
such conclusion, the Board observes that during an October 
1995 VA examination, the right elbow was found to have been 
essentially within normal limits and a current right elbow 
disorder was not entered at that time.  In fact, the veteran 
admitted that he did not have any current residuals as a 
result of the alleged in-service injury to the right elbow.  
Even assuming, arguendo, that the veteran currently has a 
right elbow disorder, none of the medical evidence submitted 
since the June 1973 RO rating decision establishes an 
etiological link between any such disorder and the in-service 
motor vehicle accident.  In fact, during an August 1989 
private examination, the veteran related that he had re-
injured his right elbow during a post-service motor vehicle 
accident in 1987.  The veteran has consistently maintained on 
private and VA examinations, conducted in 1989 and 1995, 
respectively, that he currently has a right elbow disorder as 
a result of an in-service motor vehicle accident.  However, 
being a lay person, the veteran is, himself, not competent to 
opine as to matters which require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Given the 
foregoing observations, then, it is concluded that no item of 
'new and material' evidence, in accordance with the above-
cited provisions of 38 C.F.R. § 3.156(a), has been submitted 
in conjunction with the veteran's attempt to reopen his claim 
for service connection for a right elbow disorder.  
Therefore, such claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for bronchitis not having been submitted, the 
appeal with respect to this issue is denied.

Evidence of a well-grounded claim of entitlement to service 
connection for asthma not having been submitted, the appeal 
with respect to this issue is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right elbow disorder is denied.



		
	F. JUDGE FLOWERS
Board of Veterans' Appeals



 
- 10 -


- 1 -


